UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  November 30, 2010 Item 1: Reports to Shareholders Vanguard Ohio Tax-Exempt Funds Annual Report November 30, 2010 Vanguard Ohio Tax-Exempt Money Market Fund Vanguard Ohio Long-Term Tax-Exempt Fund > After generating exceptional results a year ago, tax-exempt municipal bonds generally posted low- to mid-single-digit returns for the 2010 fiscal year. Money market fund returns continued to hover near zero. > For the 12 months ended November 30, 2010, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.15%, a record low that was still ahead of the average return of its state peer group. > Vanguard Ohio Long-Term Tax-Exempt Fund returned 4.06%, outpacing peer-group funds but trailing its benchmark index. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Ohio Tax-Exempt Money Market Fund. 11 Ohio Long-Term Tax-Exempt Fund. 24 About Your Funds Expenses. 44 Glossary. 46 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended November 30, 2010 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Ohio Tax-Exempt Money Market Fund 0.17% 0.28% 0.15% 0.00% 0.15% Ohio Tax-Exempt Money Market Funds Average 0.03 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Ohio Long-Term Tax-Exempt Fund 3.42% 5.61% 4.14% -0.08% 4.06% Barclays Capital 10 Year Municipal Bond Index 5.51 Ohio Municipal Debt Funds Average 3.70 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the Ohio Tax-Exempt Money Market Fund; 30-day SEC yield for the Ohio Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Funds Performance at a Glance November 30, 2009 , Through November 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Ohio Tax-Exempt Money Market Fund $1.00 $1.00 $0.002 $0.000 Vanguard Ohio Long-Term Tax-Exempt Fund $11.93 $11.92 $0.491 $0.000 1 Chairmans Letter Dear Shareholder, Traditionally, municipal bonds have been seen as the investing equivalent of your grandfathers sedanstaid but generally safe and reliable. After staging an impressive recovery a year ago, munis were indeed fairly steady in the 2010 fiscal yearuntil a late-summer rally, followed by a sharp reversal. November was the most volatile month in the municipals market since the financial crisis erupted in the fall of 2008. Reflecting this, Vanguard Ohio Long-Term Tax-Exempt Fund declined about 2% in the closing month of the fiscal year. The fund returned a solid 4.06% for the 12 months as a whole, however, because of income from its bond holdings. On November 30, the funds 30-day SEC yield was 3.42%, down slightly from a year earlier. Vanguard Ohio Tax-Exempt Money Market Fund returned 0.15%, its lowest fiscal-year return since its inception in 1990. With short-term interest rates anchored near zero for almost two years by Federal Reserve policy, the funds ending yield of 0.17% was almost unchanged from a year ago. On a taxable-equivalent basis, each funds yield was higher, as shown on page 1. Note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. 2 Bonds produced good returns amid fiscal and monetary drama Although global stock markets produced superior returns, bond markets were the more dramatic setting in the past year. The yield of the 10-year U.S. Treasury note declined sharply as a variety of forcesincluding Europes sovereign debt crisis and anticipation that the Federal Reserve would begin a new round of Treasury buyingdrove investors into low-yielding government bonds. The municipal bond market contended with somewhat sensational headlines about the strains on state and local budgets, and also with changes in the composition of the bond supply resulting largely from the fast-growing issuance of Build America Bonds (BABs). The broad U.S. bond market returned about 6% for the full year, while the tax-exempt municipal market returned almost 5%. As bond prices rise and yields decline, the opportunity for continued strength in the bond market diminishes. Near the end of the period, prices retreated in both the taxable and tax-exempt markets. Periods of strength and weakness added up to solid stock returns Stock prices followed a tortuous path to solid 12-month gains. Strength at the start of the year was followed by a summer of weakness and then an autumn revival. The broad U.S. stock market returned more than 13% for the period. Non-U.S. markets had a more modest return approaching Market Barometer Average Annual Total Returns Periods Ended November 30, 2010 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.02% 6.39% 6.23% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.76 4.86 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.79 2.36 Stocks Russell 1000 Index (Large-caps) 11.48% -4.66% 1.30% Russell 2000 Index (Small-caps) 26.98 -0.37 2.79 Dow Jones U.S. Total Stock Market Index 13.39 -3.88 1.84 MSCI All Country World Index ex USA (International) 5.69 -7.41 4.69 CPI Consumer Price Index 1.14% 1.35% 2.06% 3 6%, restrained by the fiscal and political dramas in Europe and the dollars gains relative to the euro. A volatile second half crimped full-year returns It was an uneventful year for money market funds. Their rock-bottom interest rates kept investors generally focused on the higher yields available on longer-term securities. With the help of its low expense ratio, the Ohio Tax-Exempt Money Market Fund stayed a step ahead of its peer group. In contrast, after a relatively stable first half, the municipal bond market encountered some turbulence. Municipal bond prices rallied in July and even more in August, driving yields lowerthanks in part to relatively light new tax-exempt supply, the possibility of higher federal income tax rates after 2010, and slow economic growth (which kept a lid on interest rates). In late August, yields fell to three-decade lows across many maturities in the broad municipal market. November saw a dramatic turnabout, driven in part by the potential implications of election results and the Feds second round of Treasury bond purchases, which were aimed at stimulating the economy. Other factors included the prospect of an abundant supply of tax-exempt issues and some (briefly) encouraging jobs reports pointing to a stronger economy and possibly higher interest rates. As Treasury yields rose, tax-exempt bond yields also climbed, and prices fell. In November, the tax-exempt yields of several maturities of Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Ohio Tax-Exempt Money Market Fund 0.17% 0.64% Ohio Long-Term Tax-Exempt Fund 0.17 1.06 The fund expense ratios shown are from the prospectus dated April 22, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the funds expense ratios were: for the Ohio Tax-Exempt Money Market Fund, 0.17%; and for the Ohio Long-Term Tax-Exempt Fund, 0.17%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2009. Peer groups: For the Ohio Tax-Exempt Money Market Fund, Ohio Tax-Exempt Money Market Funds; for the Ohio Long-Term Tax-Exempt Fund, Ohio Municipal Debt Funds. 4 AAA-rated general-obligation bonds rose above those of comparable-term taxable Treasuriesan atypical relationship not seen since spring 2009. In this environment, the Long-Term Tax-Exempt Funds return of 4.06% was ahead of its peer-group average of 3.70%. Driving the funds return was its portfolio income; capital return, the other component of the funds total return, was essentially flat. Fiscal strains posed challenges; BABs helped ease the pain The muni markets ups and downs took place against a backdrop of fiscal challenges. Even as revenue collections in Ohio and other states began to improve after the worst financial setbacks since the Great Depression, the budget gaps faced by many states and local governments remained sobering. As you know, Ohio has its own unique set of tough economic challenges, both those that have their roots in the recession and those that predate it. Fortunately, your state also has a history of strong budgetary management relative to other states and has been maintaining a high level of overall liquidity. In addition, cash receipts to date for its 2011 fiscal year are above projections. Although, as with many states, Ohios budget gap has widened, the state has demonstrated its ability to close gaps and its bonds have a high investment-grade rating. By some Total Returns Ten Years Ended November 30, 2010 Average Annual Return Ohio Tax-Exempt Money Market Fund 1.86% Ohio Tax-Exempt Money Market Funds Average 1.48 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Ohio Long-Term Tax-Exempt Fund 5.17% Barclays Capital 10 Year Municipal Bond Index 5.57 Ohio Municipal Debt Funds Average 4.07 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 measures, Ohio is in better shape than many other states when it comes to closing the gap between the costs of promised post-employment benefits, such as pensions and retiree health care for public-sector workers, and the revenue available to fund these benefits. The fiscal crunch has been tempered somewhat by generous federal interest-rate subsidies available through the Build America Bond program, which has its roots in the difficulties faced by state and local borrowers in issuing bonds during the nations financial crisis. (Your funds do not hold these bonds because they are taxable.) More than $165 billion of BABs have been issued nationwide since the program was introduced in early 2009 as part of the massive federal stimulus package, and Ohio has been among the largest issuers. BABs have affected your portfolio because they have diminished the availability of new tax-exempt bonds: In calendar year 2010 through November, tax-exempt supply fell to its lowest level in about a decade. This shortage, especially in bonds of longer maturities, led investors to bid up tax-exempt pricesat least, until November. Congress allowed the BABs program to expire as scheduled on December 31. With borrowers rushing to beat the deadline, taxable municipal bond issuance nationwide during December appeared on target to exceed tax-exempt issuance for the first month ever. For more information on the funds positioning and performance during the past year, please see the Advisors Report following this letter. Conservative approach has proven its worth Over the years, the funds advisor, Vanguard Fixed Income Group, has focused on high-quality tax-exempt securities. This approachalong with disciplined portfolio management and low costshas rewarded shareholders. For the ten years ended November 30, 2010, the average annual returns of the Ohio Tax-Exempt Funds exceeded the average returns of their peers by margins considered significant in the world of fixed income investing. Shareholders have also benefited from the advisors stringent and independent credit analysis, a Vanguard hallmark. As fiscal fortunes have diverged, it has become increasingly difficult for individual investors to evaluate the creditworthiness of a wide range of municipal borrowers. Because there are no remaining AAA-rated insurance companies, investors cant look to guarantees to provide assurance. In addition, a nationwide recalibration of municipal bond ratings by two major credit-rating agencies has blurred some of the distinctions among issuers. These factors underscore the importance of the objective insights of Vanguards experienced team of credit analysts, who work closely with our portfolio managers and traders. 6 Diversification and credit analysis arent likely to go out of style Because twists and turns in the bond markets are often as unpredictable as those in the stock markets, we encourage you to diversify your bond holdings, consistent with the investment objectives and principles you consider in managing all of your assets. And always keep in mind the importance of skilled credit analysis. The Vanguard Ohio Tax-Exempt Funds can helpby offering you a low-cost portfolio of Ohio securities that meet the high standards of our credit analysts. Many investors are concerned about what may happen to their bond portfolios if interest rates rise. Conventional wisdom might suggest reallocating some of those assets into shorter-maturity bond funds, which are often thought to be less sensitive to changes in interest rates. Recent Vanguard research, however, underscores the benefits of maintaining a broadly diversified fixed income portfolio regardless of the future direction of interest rates. In fact, our research suggests that greater uncertainty about the outlook for economic growth, the deficit, inflation, and interest rates supports more fixed income diversification, not less. In June we marked the 20th year that you have allowed us to serve you through the Ohio Tax-Exempt Funds. Thank you for continuing to entrust your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 16, 2010 7 Advisors Report For the fiscal year ended November 30, 2010, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.15%, ahead of the 0.03% average return of its peer group. The Ohio Long-Term Tax-Exempt Fund returned 4.06%, outpacing the average return of competing Ohio funds but trailing the result for its diversified national benchmark index. The investment environment A look at tax-exempt yields for the fiscal year as a wholeshown in the table belowdoes not do justice to the unusual degree of volatility that the municipal bond market experienced as the year drew to a close. Until November, the period was characterized by a general slide in yields across the maturity curve, but for differing reasons. The Federal Reserve kept interest ratesand, in effect, the returns on money market fundsnear zero throughout the year. Scrambling for higher yields, investors turned to intermediate-term municipals, pushing up their prices and pushing down their yields. (As you know, bond prices and yields are inversely related.) Among the longest-term tax-exempt bonds, demand clashed with a shortage of supply as states and local governments took advantage of federal subsidies to issue taxable municipal bonds, known as Build America Bonds (BABs). Somewhat more than a third of the $13 billion in Ohio bonds issued by the state and local Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2009 2010 2 years 0.61% 0.60% 5 years 1.50 1.36 10 years 2.78 2.79 30 years 4.28 4.28 Source: Vanguard. 8 governments during the fiscal year were BABs. The temporary BABs program, designed to help fiscally stressed states and municipalities reduce debt financing costs, came into existence because of the early-2009 federal stimulus program. It was designed to expire on December 31, 2010. Another December 31 deadlinethe scheduled expiration of federal tax breaksspurred demand for tax-exempt securities as uncertainty persisted about what Congress might do. [The BABs program ended on schedule, while the reduced tax rates were extended for two years.] In August and September, municipal yields reached historical lows. In the final month of the fiscal year, however, the slide in yields (money market funds excepted) abruptly reversed, erasing all or much of the decline, depending on maturity, of the preceding 11 months. November turned out to be the most volatile month for municipal bonds since the height of the financial crisis in the fall of 2008. A new mix of factors led to a sell-off, with many investors moving assets from municipal bond funds to alternatives such as tax-exempt money market funds, despite their scant yields. The volatility and fund outflows continued in December. November opened with the midterm elections. The results led many investors to expect that federal tax cuts would be extended. Immediately afterward, the Federal Reserve announced its widely anticipated program to purchase huge quantities of Treasury bonds, an action intended to stimulate the economy by lowering long-term interest rates. Nonetheless, Treasury yields rose in response to economic data suggesting a possibility of inflation to come. Muni yields followed. Further upward pressure on yields in November came from expectations of swelling new-issue supply and sales of bonds by mutual funds that needed to raise cash for redemptions. (The Vanguard municipal bond funds have had adequate reserves to meet redemptions.) As of November 30, the yields of longer-term municipal bonds had risen above those of taxable Treasuries, an inversion of the typical pattern. Management of the funds The turbulence that characterized the municipal bond market as the fiscal year ended did not reflect a material change in the credit fundamentals of bond issuers. State and local governments remain under great fiscal stress, of course, although the recession technically ended in June 2009. As in previous economic recoveries, the municipal sector tends to lag the general economy because time is needed for higher personal and business income to flow through the tax system. The road to improvement is likely to be longer than usual because of the depth of the recent recession, the worst since the Great Depression. For this and other reasons, investors are understandably concerned about the health of muni-bond issuers and their ability to make principal and interest payments on time. That is why close monitoring of the 9 financial condition of state and local governments has always been a crucial component of our investment activities. Vanguards highly experienced credit analysts review each potential addition to our portfolios and reject those that dont pass our rigorous evaluation process. In view of the uncertainties surrounding the pace of the economic recovery, we held the Ohio Long-Term Tax-Exempt Fund at a neutral average weighted duration compared with its benchmark index. As a consequence, interest rate positioning had no significant impact on the funds performance during this fiscal year. Outlook We expect to see more headlines citing the plight of state and local governments, and more comparisons between the states and fiscally stretched European nations. We are confident, however, that states and municipalities will make the tough and unpleasant decisions about tax and service levels necessary to balance their budgets in the short term and address longer-term challenges, such as adequately funding retiree benefits. Its a process that likely wont be smooth in the give-and-take of the political arena. Non-renewal of the BABs program would imply more tax-exempt issuance in 2011, especially in the long-term portion of the municipal market. If this happens, the additional supply could produce lower prices and higher yields at the long end of the yield curve. Pamela Wisehaupt Tynan, Principal, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Marlin G. Brown, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Money Market and Bond Groups Vanguard Fixed Income Group December 21, 2010 10 Ohio Tax-Exempt Money Market Fund Fund Profile As of November 30, 2010 Financial Attributes Ticker Symbol VOHXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.17% Average Weighted Maturity 35 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated April 22, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the expense ratio was 0.17%. 11 Ohio Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2000, Through November 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Ohio Tax-Exempt Money Market Fund 0.15% 2.00% 1.86% $12,028     Ohio Tax-Exempt Money Market Funds Average 0.03 1.67 1.48 11,582 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 12 Ohio Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2000, Through November 30, 2010 Ohio Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 2001 3.02% 2.60% 2002 1.41 1.00 2003 0.95 0.55 2004 1.06 0.59 2005 2.21 1.73 2006 3.30 2.84 2007 3.63 3.14 2008 2.40 2.05 2009 0.56 0.31 2010 0.15 0.03 7-day SEC yield (11/30/2010): 0.17% Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Ohio Tax-Exempt Money Market Fund 6/18/1990 0.16% 2.09% 1.93% 13 Ohio Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). In addition, the fund publishes its holdings on a monthly basis on vanguard.com. Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (103.2%) Ohio (98.9%) Akron OH BAN 1.250% 12/9/10 3,000 3,000 Akron OH BAN 1.125% 12/8/11 3,000 3,016 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.270% 12/1/10 LOC 9,050 9,050 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.290% 12/1/10 LOC 12,800 12,800 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.350% 12/7/10 LOC 5,150 5,150 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.320% 12/7/10 (12) 5,500 5,500 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.320% 12/7/10 (12) 9,315 9,315 Avon OH BAN 1.500% 5/11/11 2,840 2,851 Avon OH BAN 1.250% 7/21/11 2,845 2,857 Avon OH Local School District BAN 1.000% 12/15/10 2,510 2,510 Avon OH Local School District BAN 1.125% 12/14/11 1,255 1,261 Beachwood OH BAN 1.500% 8/11/11 3,000 3,018 Butler County OH BAN 0.650% 8/4/11 4,500 4,500 1 Cincinnati OH City School District GO TOB VRDO 0.300% 12/7/10 (12) 12,390 12,390 Cincinnati OH GO 4.000% 12/1/10 2,045 2,045 Cleveland OH Airport System Revenue VRDO 0.280% 12/7/10 LOC 6,170 6,170 Cleveland OH Water BAN 2.000% 7/28/11 4,000 4,033 Cleveland OH Water Revenue VRDO 0.300% 12/7/10 LOC 10,835 10,835 1 Cleveland OH Water Works Revenue TOB VRDO 0.300% 12/7/10 10,150 10,150 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.280% 12/7/10 7,300 7,300 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.280% 12/7/10 14,000 14,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.280% 12/7/10 LOC 2,750 2,750 Columbus OH City School District BAN 1.500% 12/2/10 7,000 7,000 Columbus OH City School District BAN 2.000% 12/1/11 3,000 3,046 1 Columbus OH City School District School Facilities Construction & Improvement GO TOB VRDO 0.320% 12/7/10 LOC 10,230 10,230 14 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Columbus OH GO 5.000% 9/1/11 5,000 5,174 1 Columbus OH GO TOB VRDO 0.300% 12/7/10 4,360 4,360 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.300% 12/7/10 LOC 23,535 23,535 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.300% 12/7/10 LOC 3,700 3,700 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.300% 12/7/10 LOC 6,380 6,380 1 Columbus OH Regional Airport Authority Airport Revenue TOB VRDO 0.300% 12/7/10 LOC 3,470 3,470 1 Columbus OH Sewer Revenue TOB VRDO 0.290% 12/7/10 4,975 4,975 Columbus OH Sewer Revenue VRDO 0.270% 12/7/10 6,530 6,530 Cuyahoga County OH BAN 2.000% 12/1/10 3,990 3,990 Cuyahoga County OH BAN 1.500% 5/12/11 5,000 5,014 Cuyahoga County OH Capital Improvement GO 5.750% 12/1/10 (Prere.) 2,000 2,000 Cuyahoga County OH Housing Revenue VRDO 0.260% 12/7/10 LOC 6,935 6,935 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.270% 12/1/10 1,600 1,600 Cuyahoga Falls OH BAN 1.000% 12/9/10 4,000 4,001 Cuyahoga Falls OH BAN 1.250% 12/8/11 2,880 2,893 Deerfield Township OH BAN 1.500% 11/8/11 2,250 2,268 Euclid OH BAN 1.500% 12/1/10 2,940 2,940 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.290% 12/7/10 LOC 15,080 15,080 Franklin County OH Hospital Revenue (Nationwide Childrens Hospital Project) VRDO 0.260% 12/7/10 3,900 3,900 Green City OH BAN 1.500% 7/7/11 5,750 5,781 Hamilton County OH Health Care Facilities Revenue (The Childrens Home of Cincinnati) VRDO 0.290% 12/7/10 LOC 3,450 3,450 Kent OH BAN 1.250% 10/12/11 1,270 1,276 Lake County OH BAN 1.500% 7/6/11 2,500 2,513 Lake County OH BAN 1.000% 8/4/11 1,450 1,454 1 Lakewood OH City School District GO TOB VRDO 0.350% 12/7/10 (4) 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.300% 12/7/10 34,640 34,640 Lorain County OH BAN 2.000% 3/18/11 1,700 1,707 Lorain County OH BAN 1.500% 3/21/11 2,625 2,632 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.300% 12/7/10 (4) 10,200 10,200 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.350% 12/7/10 (4) 10,000 10,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.350% 12/7/10 (4) 10,500 10,500 Lorain County OH Hospital Facilities Revenue (EMH Regional Medical Center) VRDO 0.300% 12/7/10 LOC 4,300 4,300 Lorain County OH Hospital Facilities Revenue (EMH Regional Medical Center) VRDO 0.300% 12/7/10 LOC 3,770 3,770 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.280% 12/7/10 LOC 1,845 1,845 Mason OH BAN 1.250% 3/10/11 2,000 2,004 Mason OH City School District BAN 1.500% 2/3/11 2,775 2,780 Miamisburg OH City School District BAN 1.500% 7/20/11 3,000 3,015 15 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.310% 12/7/10 5,235 5,235 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.350% 12/7/10 (4) 4,995 4,995 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.350% 12/7/10 (4) 6,970 6,970 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.300% 12/7/10 11,300 11,300 1 Montgomery County OH Revenue TOB VRDO 0.300% 12/7/10 6,445 6,445 Muskingum County OH Hospital Facilities Revenue (Genesis Healthcare System Project) VRDO 0.280% 12/7/10 LOC 9,935 9,935 North Royalton OH BAN 1.250% 2/23/11 2,000 2,003 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.360% 12/7/10 (13) 8,000 8,000 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.280% 12/7/10 LOC 6,500 6,500 1 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) TOB VRDO 0.300% 12/7/10 4,995 4,995 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) VRDO 0.370% 12/7/10 LOC 1,500 1,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.270% 12/7/10 LOC 8,750 8,750 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.310% 12/7/10 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.270% 12/7/10 5,405 5,405 Ohio GO 5.000% 9/15/11 5,715 5,923 Ohio GO VRDO 0.270% 12/7/10 1,900 1,900 Ohio GO VRDO 0.290% 12/7/10 15,000 15,000 1 Ohio Higher Education GO TOB VRDO 0.290% 12/7/10 11,355 11,355 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.350% 12/7/10 5,000 5,000 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.300% 12/7/10 3,400 3,400 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.260% 12/1/10 4,005 4,005 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.300% 12/7/10 LOC 3,200 3,200 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.310% 12/7/10 3,500 3,500 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) VRDO 0.410% 12/7/10 LOC 3,200 3,200 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.290% 12/7/10 LOC 4,965 4,965 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.280% 12/7/10 LOC 3,310 3,310 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.290% 12/7/10 LOC 2,400 2,400 16 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.280% 12/1/10 2,800 2,800 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.300% 12/1/10 5,000 5,000 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.300% 12/7/10 6,745 6,745 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.300% 12/7/10 4,395 4,395 1 Ohio Hospital Revenue (University Hospitals Health System Inc.) TOB VRDO 0.320% 12/7/10 (13) 5,000 5,000 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.370% 12/7/10 3,205 3,205 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.280% 12/7/10 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.280% 12/7/10 3,500 3,500 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.280% 12/7/10 7,500 7,500 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.290% 12/7/10 11,530 11,530 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.300% 12/7/10 12,400 12,400 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.300% 12/7/10 9,040 9,040 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.310% 12/7/10 5,000 5,000 Ohio Infrastructure Improvement GO VRDO 0.290% 12/7/10 8,500 8,500 Ohio State University CP 0.310% 2/8/11 8,200 8,200 Ohio State University CP 0.310% 2/9/11 6,000 6,000 Ohio State University CP 0.330% 3/8/11 8,200 8,200 Ohio State University General Receipts Revenue 5.250% 12/1/10 1,155 1,155 Ohio State University General Receipts Revenue VRDO 0.270% 12/7/10 7,675 7,675 Ohio State University General Receipts Revenue VRDO 0.270% 12/7/10 1,500 1,500 1 Ohio Turnpike Commission Turnpike Revenue TOB VRDO 0.300% 12/7/10 15,655 15,655 Ohio Water Development Authority Fresh Water Revenue 4.000% 12/1/10 1,500 1,500 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.280% 12/1/10 LOC 5,850 5,850 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.340% 12/7/10 LOC 10,000 10,000 Ohio Water Development Authority Pure Water Revenue VRDO 0.270% 12/7/10 20,945 20,945 1 Olentangy OH School District GO TOB VRDO 0.290% 12/7/10 LOC 4,860 4,860 Oregon OH BAN 2.000% 9/7/11 3,630 3,665 Pickerington OH Local School District (School Facilities Construction & Improvement) GO 5.000% 12/1/11 (Prere.) 7,000 7,321 South Euclid OH BAN 1.500% 9/28/11 1,750 1,764 Strongsville OH BAN 1.500% 11/3/11 2,500 2,523 Toledo OH City Services Special Assessment Revenue VRDO 0.280% 12/1/10 LOC 6,300 6,300 17 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.) VRDO 0.330% 12/7/10 5,500 5,500 University of Cincinnati Ohio General Receipts BAN 1.250% 12/16/10 3,000 3,001 University of Cincinnati Ohio General Receipts BAN 1.500% 12/16/10 5,250 5,252 University of Cincinnati Ohio General Receipts BAN 1.500% 5/12/11 4,000 4,008 University of Toledo Ohio General Receipts Revenue VRDO 0.310% 12/1/10 LOC 14,160 14,160 Upper Arlington OH City School District TAN 1.000% 6/23/11 1,475 1,477 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.280% 12/7/10 LOC 3,720 3,720 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.280% 12/7/10 LOC 3,385 3,385 Westlake OH BAN 1.250% 4/21/11 4,275 4,288 777,924 Puerto Rico (4.3%) Puerto Rico GO VRDO 0.250% 12/7/10 LOC 7,000 7,000 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.300% 12/7/10 18,600 18,600 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.350% 12/7/10 7,875 7,875 33,475 Total Tax-Exempt Municipal Bonds (Cost $811,399) Other Assets and Liabilities (-3.2%) Other Assets 6,165 Liabilities (31,245) (25,080) Net Assets (100%) Applicable to 786,164,523 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At November 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 786,319 Undistributed Net Investment Income  Accumulated Net Realized Gains  Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, the aggregate value of these securities was $225,410,000, representing 28.7% of net assets. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 18 Ohio Tax-Exempt Money Market Fund Key to Abbreviations ARSAuction Rate Security. BANBond Anticipation Note. COPCertificate of Participation. CPCommercial Paper. FRFloating Rate. GANGrant Anticipation Note. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. IDRIndustrial Development Revenue Bond. PCRPollution Control Revenue Bond. PUTPut Option Obligation. RANRevenue Anticipation Note. TANTax Anticipation Note. TOBTender Option Bond. TRANTax Revenue Anticipation Note. UFSDUnion Free School District. USDUnited School District. VRDOVariable Rate Demand Obligation. VRDPVariable Rate Demand Preferred. (ETM)Escrowed to Maturity. (Prere.)Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOCScheduled principal and interest payments are guaranteed by bank letter of credit. 19 Ohio Tax-Exempt Money Market Fund Statement of Operations Year Ended November 30, 2010 ($000) Investment Income Income Interest 2,706 Total Income 2,706 Expenses The Vanguard GroupNote B Investment Advisory Services 184 Management and Administrative 942 Marketing and Distribution 266 Custodian Fees 8 Auditing Fees 21 Shareholders Reports 5 Trustees Fees and Expenses 1 Total Expenses 1,427 Net Investment Income 1,279 Realized Net Gain (Loss) on Investment Securities Sold 2 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 20 Ohio Tax-Exempt Money Market Fund Statement of Changes in Net Assets Year Ended November 30, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,279 5,781 Realized Net Gain (Loss) 2 142 Net Increase (Decrease) in Net Assets Resulting from Operations 1,281 5,923 Distributions Net Investment Income (1,279) (5,781) Realized Capital Gain   Total Distributions (1,279) (5,781) Capital Share Transactions Issued 433,261 573,204 Issued in Lieu of Cash Distributions 1,198 5,412 Redeemed (595,306) (727,714) Net Increase (Decrease) from Capital Share Transactions (160,847) (149,098) Total Increase (Decrease) (160,845) (148,956) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 21 Ohio Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .002 .006 .024 .036 .033 Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations .002 .006 .024 .036 .033 Distributions Dividends from Net Investment Income (.002) (.006) (.024) (.036) (.033) Distributions from Realized Capital Gains      Total Distributions (.002) (.006) (.024) (.036) (.033) Net Asset Value, End of Period Total Return 1 0.15% 0.56% 2.40% 3.63% 3.30% Ratios/Supplemental Data Net Assets, End of Period (Millions) $786 $947 $1,096 $1,168 $1,036 Ratio of Total Expenses to Average Net Assets 0.17% 0.17% 2 0.11% 2 0.10% 0.13% Ratio of Net Investment Income to Average Net Assets 0.15% 0.57% 2.38% 3.57% 3.26% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 22 Ohio Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Ohio Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the funds tax positions taken for all open federal income tax years (November 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2010, the fund had contributed capital of $137,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.05% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the funds investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of November 30, 2010, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 23 Ohio Long-Term Tax-Exempt Fund Fund Profile As of November 30, 2010 Financial Attributes Barclays Barclays 10 Year Municipal Municipal Bond Fund Index Index Number of Bonds 275 8,595 46,372 Yield to Maturity (before expenses) 3.7% 3.3% 3.5% Average Coupon 5.0% 4.9% 5.0% Average Duration 7.0 years 7.3 years 8.4 years Average Effective Maturity 9.3 years 9.9 years 13.4 years Ticker Symbol VOHIX   Expense Ratio 1 0.17%   30-Day SEC Yield 3.42%   Short-Term Reserves 5.5%   Volatility Measures Barclays 10 Year Barclays Municipal Municipal Index Bond Index R-Squared 0.88 0.99 Beta 0.90 0.97 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 7.9% 1 - 3 Years 10.6 3 - 5 Years 17.0 5 - 10 Years 42.9 10 - 20 Years 6.9 20 - 30 Years 9.4 Over 30 Years 5.3 Distribution by Credit Quality (% of portfolio) AAA 7.8% AA 58.5 A 23.3 BBB 7.0 BB 0.2 Not Rated 3.2 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated April 22, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the expense ratio was 0.17%. 24 Ohio Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2000, Through November 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Ohio Long-Term Tax-Exempt Fund 4.06% 4.43% 5.17% $16,554   Barclays Capital Municipal Bond Index 4.76 4.67 5.30 16,754     Barclays Capital 10 Year Municipal Bond Index 5.51 5.40 5.57 17,200 Ohio Municipal Debt Funds Average 3.70 3.28 4.07 14,897 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 25 Ohio Long-Term Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2000, Through November 30, 2010 Barclays 10 Year Municipal Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2001 5.13% 3.73% 8.86% 8.22% 2002 4.86 1.82 6.68 6.67 2003 4.62 2.82 7.44 6.88 2004 4.47 -0.96 3.51 4.03 2005 4.36 -1.16 3.20 3.01 2006 4.53 1.60 6.13 6.17 2007 4.32 -1.61 2.71 3.51 2008 4.13 -7.74 -3.61 -0.42 2009 4.76 8.85 13.61 12.67 2010 4.14 -0.08 4.06 5.51 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Ohio Long-Term Tax-Exempt Fund 6/18/1990 4.92% 4.87% 4.56% 1.08% 5.64% 26 Ohio Long-Term Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.7%) Ohio (99.6%) Akron OH GO 5.500% 12/1/18 (14) 1,315 1,371 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/27 (14) 6,300 6,344 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 4,000 4,202 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 6/1/38 9,625 9,428 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.270% 12/1/10 LOC 5,550 5,550 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.270% 12/1/10 LOC 6,400 6,400 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 3,000 3,196 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/23 4,000 4,240 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/24 1,215 1,275 American Municipal Power Ohio Inc. Revenue (Omega JV2 Project) 5.250% 1/1/14 (2) 2,625 2,633 American Municipal Power Ohio Inc. Revenue (Omega JV2 Project) 5.250% 1/1/15 (2) 2,865 2,873 American Municipal Power Ohio Inc. Revenue (Omega JV2 Project) 5.250% 1/1/16 (2) 1,015 1,018 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 18,600 18,354 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.750% 2/15/39 (12) 4,500 4,740 Amherst OH Exempt Village School District GO 5.750% 12/1/11 (Prere.) 1,300 1,371 Amherst OH Exempt Village School District GO 5.750% 12/1/11 (Prere.) 1,300 1,371 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC State University Project) 5.750% 6/1/31 2,000 1,903 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC State University Project) 6.000% 6/1/45 2,000 1,900 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 5,410 4,447 27 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 1,325 1,026 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 2,500 1,829 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.000% 6/1/42 2,750 1,993 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 5,760 4,043 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 2,500 1,929 Butler County OH GO 5.250% 12/1/12 (Prere.) 1,655 1,821 Butler County OH GO 5.250% 12/1/12 (Prere.) 1,570 1,728 Butler County OH Hospital Facilities Revenue (Cincinnati Childrens Hospital Medical Center Project) 5.000% 5/15/31 (14) 5,000 4,881 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 2,500 2,343 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/40 2,500 2,321 Butler County OH Waterworks Revenue 5.250% 12/1/21 (2) 4,000 4,348 Canal Winchester OH Local School District GO 5.500% 12/1/11 (Prere.) 1,080 1,135 Canal Winchester OH Local School District GO 5.500% 12/1/11 (Prere.) 950 998 Canal Winchester OH Local School District GO 5.500% 12/1/11 (Prere.) 805 846 Canal Winchester OH Local School District GO 5.000% 6/1/15 (Prere.) 3,030 3,474 Centerville OH City School District GO 5.000% 12/1/30 (4) 9,260 9,573 Cincinnati OH City School District COP 5.000% 12/15/23 (4) 1,620 1,732 Cincinnati OH City School District COP 5.000% 12/15/32 (4) 8,000 8,163 Cincinnati OH City School District GO 5.250% 6/1/27 5,550 6,007 Cincinnati OH City School District GO 5.250% 12/1/28 (14) 4,000 4,494 Cincinnati OH City School District GO 5.250% 12/1/30 (14) 3,705 4,111 Cincinnati OH City School District GO 5.250% 12/1/31 (14) 3,000 3,308 1 Cincinnati OH City School District GO TOB VRDO 0.480% 12/7/10 (3)LOC 2,785 2,785 1 Cincinnati OH City School District GO TOB VRDO 0.480% 12/7/10 (3)LOC 2,280 2,280 Cincinnati OH Economic Development Revenue (Baldwin 300 Project) 4.875% 11/1/38 7,870 7,596 Cincinnati OH Water System Revenue 5.500% 6/1/11 (Prere.) 1,380 1,416 Cleveland OH GO 5.500% 12/1/10 (Prere.) 1,135 1,147 Cleveland OH GO 5.500% 12/1/10 (Prere.) 1,415 1,429 Cleveland OH GO 5.375% 9/1/12 (2) 1,000 1,072 Cleveland OH GO 5.000% 10/1/21 (2) 2,920 3,106 Cleveland OH GO 5.500% 10/1/22 (2) 3,870 4,440 Cleveland OH Income Tax Revenue 5.000% 10/1/29 (12) 7,180 7,397 Cleveland OH Public Power System Revenue 5.000% 11/15/28 (14) 1,250 1,279 Cleveland OH Public Power System Revenue 0.000% 11/15/33 (14) 6,895 1,897 Cleveland OH State University Revenue 5.250% 6/1/19 (14) 2,825 3,042 Cleveland OH State University Revenue 5.000% 6/1/30 (14) 5,000 5,055 Cleveland OH Water Works Revenue 5.500% 1/1/21 (14) 9,635 11,075 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/18 6,000 6,817 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/19 6,000 6,775 Columbus OH City School District GO 4.500% 12/1/29 3,000 2,985 Columbus OH City School District GO 4.750% 12/1/33 7,000 7,015 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/22 1,545 1,718 2 Columbus OH GO 5.000% 6/1/18 8,000 9,466 28 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Columbus OH GO 5.000% 6/1/19 8,000 9,453 Columbus OH Sewer Revenue 5.000% 6/1/28 4,005 4,250 Columbus OH Sewer Revenue 5.000% 6/1/31 4,000 4,168 Cuyahoga County OH Capital Improvement GO 5.750% 12/1/10 (Prere.) 1,710 1,710 Cuyahoga County OH Capital Improvement GO 5.750% 12/1/10 (Prere.) 2,000 2,000 Cuyahoga County OH Capital Improvement GO 5.750% 12/1/10 (Prere.) 2,000 2,000 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) 6.000% 1/1/32 10,000 10,516 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 3.002% 12/1/10 8,595 8,595 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 3.750% 12/1/10 10,500 10,500 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.500% 8/15/22 1,750 1,774 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 11,080 9,903 Fairborn OH City School District School Improvement GO 5.500% 12/1/16 (14) 1,840 1,925 Fairborn OH City School District School Improvement GO 5.375% 12/1/20 (14) 1,200 1,248 Fairfield County OH Hospital Facilities Revenue (Lancaster-Fairfield Community Hospital) 5.375% 6/15/15 (14) 3,000 3,140 Franklin County OH GO 5.000% 12/1/31 7,500 7,889 Franklin County OH Health Care Facilities Improvement Revenue (Ohio Presbyterian Retirement Services Project) 5.625% 7/1/26 2,750 2,719 Franklin County OH Hospital Improvement Revenue (Nationwide Childrens Hospital Project) 4.750% 11/1/28 1,500 1,501 Franklin County OH Hospital Improvement Revenue (Nationwide Childrens Hospital Project) 5.000% 11/1/34 1,500 1,490 Franklin County OH Hospital Revenue (Nationwide Childrens Hospital Project) VRDO 0.260% 12/7/10 2,100 2,100 Franklin County OH Hospital Revenue (Nationwide Childrens Hospital Project) VRDO 0.260% 12/7/10 5,000 5,000 Franklin County OH Hospital Revenue (Nationwide Childrens Hospital Project) VRDO 0.280% 12/7/10 2,700 2,700 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/19 4,035 4,280 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/21 4,465 4,645 Gallia County OH Hospital Facilities Revenue (Holzer Medical Center Project) 5.125% 10/1/13 (2) 2,000 2,003 Gallia County OH Local School District GO 5.000% 12/1/30 (4) 5,000 5,045 Gallia County OH Local School District GO 5.000% 12/1/33 (4) 3,500 3,476 Gallipolis OH City School District (School Facilities Construction & Improvement) GO 5.000% 12/1/30 (14) 4,040 4,096 Garfield Heights OH City School District School Improvement GO 5.500% 12/15/11 (Prere.) 1,640 1,729 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.375% 4/1/34 2,500 2,501 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.500% 4/1/39 2,500 2,515 Greene County OH Sewer System Revenue 5.000% 12/1/22 (4) 4,470 4,688 Greene County OH Sewer System Revenue 5.000% 12/1/23 (4) 4,695 4,894 29 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 12/1/20 (14) 1,185 1,302 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 12/1/21 (14) 1,245 1,355 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 12/1/23 (14) 1,380 1,508 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 12/1/24 (14) 185 202 Hamilton County OH Economic Development Revenue (King Highland Community Urban Redevelopment Corp.University of Cincinnati Lessee Project) 5.250% 6/1/28 (14) 7,290 7,532 Hamilton County OH Hospital Facilities Revenue (Cincinnati Childrens Hospital) 5.500% 5/15/19 (14) 2,865 2,998 Hamilton County OH Hospital Facilities Revenue (Cincinnati Childrens Hospital) 5.500% 5/15/20 (14) 3,020 3,144 Hamilton County OH Sales Tax Revenue 5.000% 12/1/25 (2) 5,000 5,130 Hamilton County OH Sales Tax Revenue 5.000% 12/1/26 (2) 5,000 5,096 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 (4) 10,000 10,239 Hamilton County OH Sewer System Revenue 5.250% 12/1/11 (Prere.) 1,355 1,421 Hamilton County OH Sewer System Revenue 5.250% 12/1/11 (Prere.) 1,000 1,048 Hamilton County OH Sewer System Revenue 5.000% 12/1/31 (14) 5,300 5,469 Hamilton OH City School District GO 5.000% 12/1/28 (4) 5,000 5,151 Hamilton OH City School District GO 5.000% 12/1/34 (4) 2,250 2,269 Highland OH Local School District School Improvement GO 5.750% 12/1/11 (Prere.) 1,510 1,591 Hilliard OH School District GO 0.000% 12/1/12 (14) 3,220 3,150 Hilliard OH School District GO 0.000% 12/1/13 (14) 3,220 3,089 Hilliard OH School District GO 5.250% 12/1/16 (14) 2,000 2,112 Hilliard OH School District GO 5.000% 12/1/27 (14) 2,895 2,952 Huber Heights OH City School District GO 5.000% 12/1/33 3,000 3,050 Huron County OH Hospital Facilities Improvement Revenue (Fisher-Titus Medical Center) 5.250% 12/1/37 4,825 4,559 Indian Hill OH Exempt Village School District Hamilton County GO 5.500% 12/1/11 (Prere.) 1,295 1,362 Lake Ohio Local School District Stark County OH GO 5.750% 12/1/10 (Prere.) 1,000 1,000 Logan Hocking OH Local School District GO 5.500% 12/1/11 (Prere.) 1,675 1,762 Lorain County OH GO 5.500% 12/1/22 (14) 1,500 1,610 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,713 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.400% 10/1/21 4,000 4,033 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/33 (4) 5,000 4,920 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.350% 12/7/10 (4) 2,780 2,780 Lucas County OH GO 5.000% 10/1/40 1,500 1,512 Lucas County OH Hospital Revenue 5.000% 11/15/38 5,000 4,978 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/14 (ETM) 5,360 5,383 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/14 (14) 640 642 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.625% 11/15/15 (2) 2,500 2,518 30 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.625% 11/15/17 (2) 2,075 2,089 Mad River OH Local School District GO 5.750% 12/1/12 (Prere.) 1,195 1,317 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 2,095 2,456 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 2,035 2,386 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 2,140 2,509 Marysville OH Wastewater Treatment System Revenue 5.000% 12/1/31 (10) 2,720 2,724 Mason OH City School District School Improvement GO 5.000% 12/1/35 2,000 2,055 Medina OH School District COP 5.250% 12/1/37 (12) 7,210 7,390 Miami University of Ohio General Receipts Revenue 5.250% 12/1/20 (2) 2,000 2,155 Middletown OH City School District GO 5.000% 12/1/23 (4) 5,345 5,712 Milford OH Exempt Village School District School Improvement GO 6.000% 12/1/11 (Prere.) 1,425 1,506 Milford OH Exempt Village School District School Improvement GO 6.000% 12/1/11 (Prere.) 1,600 1,691 Montgomery County OH Revenue (Catholic Health Initiatives) 5.000% 5/1/30 7,630 7,754 Montgomery County OH Revenue (Catholic Health Initiatives) 5.000% 5/1/39 5,000 5,048 Montgomery County OH Revenue (Catholic Health Initiatives) 5.000% 10/1/41 (4) 5,000 4,884 New Albany Plain OH Local School District GO 5.500% 6/1/12 (Prere.) 500 537 New Albany Plain OH Local School District GO 5.500% 12/1/17 (3) 675 712 Nordonia Hills OH Local School District GO 0.000% 12/1/11 (2) 1,200 1,191 Nordonia Hills OH Local School District GO 0.000% 12/1/12 (2) 1,700 1,659 North Olmsted OH (Library Improvement) GO 5.500% 12/1/10 (Prere.) 1,355 1,355 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.625% 6/1/18 7,000 7,705 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.875% 6/1/16 (14) 6,000 6,623 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) 5.800% 12/1/38 2,000 2,064 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,000 3,045 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) 5.700% 8/1/20 6,000 6,152 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 7,000 7,062 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/23 2,000 2,204 Ohio Building Authority Revenue (Facilities Art Building) 5.500% 4/1/11 (Prere.) 1,585 1,613 Ohio Building Authority Revenue (Facilities Art Building) 5.500% 4/1/11 (Prere.) 1,500 1,526 Ohio Building Authority Revenue (Facilities Highway Safety Building Fund) 5.500% 10/1/11 (4)(Prere.) 1,305 1,361 Ohio Building Authority Revenue (Facilities Highway Safety Building Fund) 5.500% 10/1/11 (4)(Prere.) 1,380 1,440 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 1,040 1,213 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/20 1,265 1,454 31 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio Common Schools GO 5.000% 6/15/24 8,000 8,384 Ohio Conservation Projects GO 5.000% 9/1/19 3,880 4,538 Ohio GO 5.000% 8/1/13 3,565 3,951 Ohio GO 5.000% 8/1/14 3,000 3,398 Ohio GO 5.500% 11/1/14 4,185 4,848 Ohio GO 5.000% 9/15/15 3,695 4,271 Ohio GO 5.000% 9/15/18 5,000 5,869 Ohio GO 5.000% 8/1/19 6,000 7,058 Ohio GO 5.000% 9/15/19 5,000 5,849 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.250% 12/1/26 (14) 3,520 3,943 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/27 (2) 2,115 2,133 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 5,000 5,172 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.250% 1/1/29 5,000 5,191 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/43 1,460 1,502 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.500% 11/1/11 (Prere.) 1,000 1,058 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 1,815 1,919 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,000 1,037 Ohio Higher Educational Facility Commission Revenue (John Carroll University Project) 5.000% 4/1/32 3,415 3,340 Ohio Higher Educational Facility Commission Revenue (Kenyon College Project) 5.000% 7/1/41 4,500 4,396 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/33 5,000 5,059 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) 5.000% 5/1/26 5,275 5,335 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.375% 12/1/16 (2) 1,795 1,853 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.500% 12/1/24 2,000 2,170 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.750% 5/1/28 5,000 5,364 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/35 1,500 1,482 Ohio Hospital Facilities Revenue (Summa Health System) 5.750% 11/15/40 6,500 6,363 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/34 2,000 2,039 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 2,000 2,085 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 6,500 6,775 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.300% 12/1/10 2,090 2,090 32 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/17 1,000 1,074 Ohio Hospital Revenue (University Hospitals Health System Inc.) 6.750% 1/15/39 5,000 5,244 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 20,500 19,923 Ohio Hospital Revenue (University Hospitals Health System Inc.) PUT 3.750% 1/15/13 5,000 5,136 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 2,270 2,356 Ohio Housing Finance Agency Residential Mortgage Revenue 6.200% 9/1/33 5,240 5,460 Ohio Housing Finance Agency Single Family Mortgage Revenue 4.000% 11/1/25 1,000 946 Ohio Housing Finance Agency Single Family Mortgage Revenue 4.125% 11/1/28 1,000 940 Ohio Infrastructure Improvement GO 5.000% 8/1/16 9,570 11,154 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,046 Ohio Mental Health Capital Facilities Revenue 5.000% 8/1/12 (2) 1,000 1,065 Ohio State University General Receipts Revenue 5.250% 6/1/13 (Prere.) 2,455 2,720 Ohio State University General Receipts Revenue 5.000% 12/1/14 7,520 8,594 Ohio State University General Receipts Revenue 5.000% 12/1/16 5,365 6,310 Ohio State University General Receipts Revenue 5.000% 12/1/17 10,000 11,805 Ohio State University General Receipts Revenue 5.250% 6/1/23 545 588 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/11 (Prere.) 1,570 1,587 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/24 (14) 5,000 5,579 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/26 3,000 3,182 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/27 2,000 2,178 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/19 2,115 2,489 Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/22 4,690 5,687 Ohio Water Development Authority Fresh Water Revenue 5.500% 6/1/23 1,225 1,480 Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/23 1,115 1,352 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.280% 12/1/10 LOC 2,000 2,000 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/19 1,695 1,993 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 2,460 2,711 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.500% 6/1/22 1,505 1,812 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.500% 6/1/23 2,155 2,617 Olentangy OH Local School District GO 5.500% 6/1/12 (Prere.) 1,200 1,287 Olentangy OH Local School District GO 5.500% 12/1/16 (4) 30 32 Olentangy OH Local School District GO 5.000% 12/1/30 (4) 3,765 3,906 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.250% 6/1/14 (Prere.) 1,400 1,600 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 2,750 3,167 Reynoldsburg OH School District GO 0.000% 12/1/10 (14) 1,465 1,465 Richland County OH GO 6.950% 12/1/11 (2) 160 161 33 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Richland County OH GO 5.400% 12/1/15 (2) 1,120 1,124 Rocky River OH City School District GO 5.375% 12/1/17 2,200 2,491 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/35 10,000 10,115 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 9,000 9,052 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 6,500 6,549 Sugarcreek OH Local School District GO 5.250% 12/1/13 (Prere.) 1,215 1,368 Summit County OH GO 6.250% 12/1/10 (3)(Prere.) 1,420 1,434 Summit County OH GO 6.500% 12/1/10 (3)(Prere.) 2,000 2,020 Summit County OH GO 5.750% 12/1/12 (3)(Prere.) 1,420 1,579 Summit County OH GO 5.750% 12/1/12 (3)(Prere.) 1,595 1,773 Summit County OH GO 5.750% 12/1/12 (3)(Prere.) 1,800 2,001 Summit County OH GO 5.750% 12/1/12 (3)(Prere.) 1,910 2,124 Summit County OH GO 5.750% 12/1/12 (3)(Prere.) 2,020 2,246 Summit County OH Sanitary Sewer System Improvement GO 5.500% 12/1/11 (3)(Prere.) 1,015 1,078 Tallmadge OH City School District GO 5.000% 12/1/28 (4) 3,030 3,116 Teays Valley OH Local School District GO 5.000% 12/1/27 (14) 3,040 3,188 Tri Valley OH Local School District GO 5.500% 12/1/16 (14) 1,255 1,439 Tri Valley OH Local School District GO 5.500% 12/1/19 (14) 1,785 2,049 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 6,980 7,264 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,345 2,419 University of Akron Ohio General Receipts Revenue 5.000% 1/1/29 (4) 2,000 2,044 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 (4) 2,000 2,024 University of Cincinnati Ohio COP 5.500% 6/1/14 (14) 1,000 1,003 University of Cincinnati Ohio General Receipts Revenue 5.750% 6/1/11 (3)(Prere.) 1,285 1,333 University of Cincinnati Ohio General Receipts Revenue 5.750% 6/1/11 (3)(Prere.) 1,500 1,556 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,107 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 1,000 1,093 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/25 500 525 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/26 500 520 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/28 (14) 5,000 5,157 University of Toledo Ohio General Receipts Revenue 5.250% 6/1/11 (3)(Prere.) 1,080 1,107 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/19 2,805 3,109 Vandalia Butler OH City School District Montgomery County School Improvement GO 5.000% 12/1/38 3,250 3,367 Westerville OH City School District GO 5.500% 6/1/11 (14)(Prere.) 1,225 1,257 Woodridge OH School District GO 6.800% 12/1/14 (2) 1,245 1,359 Wooster OH School District GO 0.000% 12/1/10 (4) 2,265 2,265 Wooster OH School District GO 0.000% 12/1/11 (4) 2,315 2,295 939,804 34 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Puerto Rico (1.9%) Puerto Rico GO 5.500% 7/1/20 (14) 1,600 1,702 Puerto Rico GO 5.500% 7/1/29 1,500 1,551 Puerto Rico GO 5.000% 7/1/34 740 706 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/14 (Prere.) 3,400 3,907 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/20 (4) 2,500 2,621 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 995 1,050 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,005 3,172 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 305 389 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 2,500 2,778 17,876 Virgin Islands (0.2%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/17 2,000 2,135 Total Tax-Exempt Municipal Bonds (Cost $941,795) Other Assets and Liabilities (-1.7%) Other Assets 18,235 Liabilities (34,384) (16,149) Net Assets (100%) Applicable to 79,197,039 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At November 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 925,354 Undistributed Net Investment Income  Accumulated Net Realized Gains 294 Unrealized Appreciation (Depreciation) Investment Securities 18,020 Futures Contracts (2) Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, the aggregate value of these securities was $9,935,000, representing 1.1% of net assets. 2 Securities with a value of $828,000 have been segregated as initial margin for open futures contracts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 35 Ohio Long-Term Tax-Exempt Fund Key to Abbreviations ARSAuction Rate Security. BANBond Anticipation Note. COPCertificate of Participation. CPCommercial Paper. FRFloating Rate. GANGrant Anticipation Note. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. IDRIndustrial Development Revenue Bond. PCRPollution Control Revenue Bond. PUTPut Option Obligation. RANRevenue Anticipation Note. TANTax Anticipation Note. TOBTender Option Bond. TRANTax Revenue Anticipation Note. UFSDUnion Free School District. USDUnited School District. VRDOVariable Rate Demand Obligation. VRDPVariable Rate Demand Preferred. (ETM)Escrowed to Maturity. (Prere.)Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOCScheduled principal and interest payments are guaranteed by bank letter of credit. 36 Ohio Long-Term Tax-Exempt Fund Statement of Operations Year Ended November 30, 2010 ($000) Investment Income Income Interest 41,462 Total Income 41,462 Expenses The Vanguard GroupNote B Investment Advisory Services 87 Management and Administrative 1,268 Marketing and Distribution 262 Custodian Fees 9 Auditing Fees 27 Shareholders Reports 10 Trustees Fees and Expenses 1 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 5,318 Futures Contracts (896) Realized Net Gain (Loss) 4,422 Change in Unrealized Appreciation (Depreciation) Investment Securities (4,728) Futures Contracts 42 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 37 Ohio Long-Term Tax-Exempt Fund Statement of Changes in Net Assets Year Ended November 30, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 39,798 36,891 Realized Net Gain (Loss) 4,422 2,404 Change in Unrealized Appreciation (Depreciation) (4,686) 67,780 Net Increase (Decrease) in Net Assets Resulting from Operations 39,534 107,075 Distributions Net Investment Income (39,798) (36,891) Realized Capital Gain   Total Distributions (39,798) (36,891) Capital Share Transactions Issued 185,866 201,967 Issued in Lieu of Cash Distributions 28,503 25,917 Redeemed (201,908) (148,622) Net Increase (Decrease) from Capital Share Transactions 12,461 79,262 Total Increase (Decrease) 12,197 149,446 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 38 Ohio Long-Term Tax-Exempt Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .491 .498 .506 .510 .521 Net Realized and Unrealized Gain (Loss) on Investments (.010) .970 (.920) (.194) .191 Total from Investment Operations .481 1.468 (.414) .316 .712 Distributions Dividends from Net Investment Income (.491) (.498) (.506) (.510) (.521) Distributions from Realized Capital Gains    (.036) (.081) Total Distributions (.491) (.498) (.506) (.546) (.602) Net Asset Value, End of Period Total Return 1 4.06% 13.61% -3.61% 2.71% 6.13% Ratios/Supplemental Data Net Assets, End of Period (Millions) $944 $931 $782 $721 $595 Ratio of Total Expenses to Average Net Assets 0.17% 0.17% 0.13% 0.13% 0.14% Ratio of Net Investment Income to Average Net Assets 4.07% 4.29% 4.36% 4.30% 4.37% Portfolio Turnover Rate 24% 16% 23% 16% 13% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 39 Ohio Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Ohio Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the funds tax positions taken for all open federal income tax years (November 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2010, the fund had contributed capital of $172,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.07% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 40 Ohio Long-Term Tax-Exempt Fund C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
